Citation Nr: 1821453	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a knee disability from May 1, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1997 to August 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned in June 2014.  This matter was previously before the Board in October 2015, where the Board determined that a rating reduction for the Veteran's service-connected right knee disability was improper, and remanded the issue of entitlement to a disability rating in excess of 30 percent for the right knee disability. 

Additionally, TDIU is an element of the Veteran's increased rating claim because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is included in the present appeal, as reflected on the title page of this decision.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from May 1, 2014, the Veteran's right knee disability did not demonstrate a limitation of range of motion to 30 degrees or less, nor did the Veteran's right knee exhibit symptoms entitling him to a higher or separate compensable evaluation under a different diagnostic code.

CONCLUSION OF LAW

For the period beginning May 1, 2014, the criteria for establishing an evaluation in excess of 30 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Here, the Veteran's right knee disability is currently rated at 30 percent under Diagnostic Code 5259-5261.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code here indicates that the Veteran is service connected for status post anterior cruciate ligament reconstruction and medial meniscus repair that is rated as a limitation of extension.  This evaluation was determined in an October 2015 Board decision, which determined that the reduction of the disability rating for the Veteran's right knee disability from 30 percent to 10 percent was not proper and was void ab initio.

Under Diagnostic Code 5261, a 30 percent evaluation is warranted where extension of the leg is limited to 20 degrees.  A 40 percent evaluation is warranted where extension of the leg is limited to 30 degrees, and a 50 percent evaluation is warranted where extension of the leg is limited to 45 degrees. 

In May 2013, the Veteran underwent a VA knee examination, which included an assessment of his right knee.  The Veteran reported that he initially injured his knee in boot camp, and had three surgeries while on active duty, and has experienced constant pain at a level of about 7 or 8 out of 10 on the Mankowski pain scale. The Veteran further noted that his knee will also give out on occasion, but that it had not done so since he started using his most recent knee brace, and noted pain and swelling if he stands for any length of time.  The range of motion testing in the right knee indicated flexion ending at 120 degrees, with painful motion at 95 degrees, and extension ending at 10 degrees, with painful motion at 10 degrees.  On repetitive motion testing, after three repetitions, the Veteran was unable to flex the knee past 100 degrees, with extension ending at 10 degrees; the examiner declined to estimate the Veteran's range of motion during flare ups.  No fatigability or incoordination was noted, muscle strength was assessed as 4 out of 5 for the Veteran's right knee on flexion and extension, and no instability or recurrent patellar subluxation or dislocation was noted.  The examiner noted that the Veteran had a meniscectomy, with residual signs and symptoms including frequent episodes of joint pain and swelling in the right knee, but did not note frequent episodes of locking or effusion.  

In the October 2015 Board remand, the Board noted that the Veteran claimed his condition had worsened in his June 2014 hearing and directed the RO to schedule another VA examination to assess the current condition of his right knee disability.  Subsequently, in a December 2015 VA examination, the Veteran again reported right knee pain, noting that he could not straighten or bend his knee all the way, that his range of motion worsened the longer he was weight bearing, and that his knee pain wakes him in the night and prevents him from sitting longer than 90 minutes or standing more than 15-20 minutes.  The Veteran also reported flare-ups of pain rated 9 out of 10 on the Mankowski pain scale, caused by flexion, extension, or household chores.  The range of motion testing in the right knee indicated flexion from 15 degrees to 95 degrees and extension from 95 degrees to 15 degrees, with painful motion at 10 degrees.  The examiner estimated the Veteran's range of motion after repeated use over time or during flare-ups as 10 degrees to 90 degrees flexion and 90 degrees to 10 degrees extension.  The examiner did not find muscle weakness, instability, ankylosis, or effusion, though the examiner did note that the Veteran experienced meniscal dislocation and frequent episodes of joint pain, and further noted the Veteran's prior partial meniscectomy.  Additionally, the examiner noted that the Veteran had documented arthritis of the right knee, referencing a December 2014 X-ray which revealed mild medial compartment degenerative joint disease changes.

The Veteran's VA treatment records from the period on appeal reflect complaints of right knee pain, stiffness, popping, and occasionally giving way and causing him to fall.  The Veteran's VA treatment records note that the Veteran walks with a limp and further note his continuous use of a knee brace. 

The Veteran's right knee was most recently recorded as being limited in extension to 15 degrees, and was previously recorded as being limited in extension to 10 degrees.  Neither those range of motion measurements nor those taking into account pain, repeated use over time, and flare ups indicate limitation of range of motion to 30 degrees or less.  As the range of motion of the right knee is not limited to 30 degrees or less in extension, an evaluation in excess of 30 percent is not warranted based on application of the rating criteria for the limitation of extension for the Veteran's right knee disability.

The Board has considered whether a higher or separate rating is warranted under Diagnostic Code 5260.  However, the medical evidence of record does not document limitation in flexion for the Veteran's right knee at a compensable level during the appeals period; Diagnostic Code 5260 requires that flexion be limited to 45 degrees for a 10 percent rating.  Therefore, a higher or separate rating under Diagnostic Code 5260 is not warranted.

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Codes 5258 or 5259.  The December 2015 VA examiner indicated that the Veteran had three total knee surgeries while on active duty, including a meniscal surgery, and that the Veteran's current MRI showed a "flipped" fragment of the medial meniscus and prior partial meniscectomy, noting symptoms of meniscal dislocation and frequent episodes of joint pain.  However, although the Veteran underwent surgical removal of the meniscus of his right knee, to provide him with an additional 10 percent rating under DC 5259 for the residuals of that surgery would constitute pyramiding (impermissibly compensating the Veteran twice for the same symptoms).  The Veteran's right knee symptoms consist of pain, popping, stiffness, and weakness.  He is compensated for these symptoms under the 30 percent rating assigned in this decision under Diagnostic Code 5003-5261.  Moreover, there is no competent evidence of locking or effusion.  The Veteran does not report such symptoms and none were found on multiple examinations.  As such, the Board finds that the Veteran is not entitled to an additional or separate rating for the right knee under DC 5258 or DC 5259.

The Board has considered whether a higher or separate rating is warranted under Diagnostic Code 5257.  Although the Veteran has previously indicated in VA treatment records that his knee sometimes gives way, the medical evidence of record does not document objective instability or subluxation.  The Board finds the objective test results from multiple examinations regarding instability to be more probative than the Veteran's subjective complaints as the VA medical examiners are trained to identify instability/subluxation and the Veteran has shown no such training or expertise.  Although the Veteran is competent to report the sensation of his knee "giving way" and the Board cannot find such reports to be not credible, the Board places higher probative value on the VA examiners' assessments finding no knee instability than the Veteran's report of symptoms.  Therefore, a higher or separate rating under DC 5257 is not warranted.

The Board further notes that the remaining diagnostic codes governing knee disabilities are not applicable in this case, as there is no evidence of ankylosis of the knee (Diagnostic Code 5256), impairment of the tibia or fibula (DC 5262), or genu recurvatum (Diagnostic Code 5263).

Accordingly, an evaluation in excess of 30 percent is not warranted. 


ORDER

An evaluation in excess of 30 percent for a right knee disability from May 1, 2014 is denied.


REMAND

As noted above, the Board has taken jurisdiction over a claim of entitlement to TDIU.  The evidence of record indicates that the Veteran sought vocational rehabilitation in connection with his service-connected knee disability, and lay statements of record indicate that the Veteran has difficulty standing or walking for long or short periods of time.  In his June 2014 Board hearing, the Veteran indicated he was currently employed in an office setting, but it is unclear as to whether the position indicated was a full-time job, or whether it could be characterized as substantially gainful employment.  Thus, viewed in the light most favorable to the Veteran, the Board has determined that a claim for TDIU has been raised by the record.  However, the Veteran has not completed a VA Form 21-8940, nor has he provided his full employment history, which is necessary for VA to properly adjudicate a TDIU claim.  Thus, on remand, the AOJ should confirm with the Veteran that he wishes to pursue a claim for a TDIU.  If so, the AOJ should fully develop the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an Application for TDIU, VA Form 21-8940, if he wishes to pursue such a claim. 

2.  If the Veteran completes an Application for TDIU, then the AOJ should complete all necessary development, to include obtaining any available VA Vocational Rehabilitation records, then review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


